Citation Nr: 0843365	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-44 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating for service-
connected peripheral vascular occlusive disease of the right 
leg.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a     February 2004 action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for peripheral vascular 
occlusive disease of the right leg, and assigned a 
noncompensable (0 percent) rating.  The veteran appealed the 
issue of entitlement to an initial compensable evaluation.  


FINDING OF FACT

On September 22, 2008, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that he wished to withdraw 
his current claim on appeal.   


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issue 
of entitlement to an increased initial rating for service-
connected peripheral vascular occlusive disease of the right 
leg, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
the issue of entitlement to an increased initial rating for 
service-connected peripheral vascular occlusive disease of 
the right leg, and, hence, there remains no allegation of 
error of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it must be dismissed.  

Specifically, in a statement signed by the veteran, received 
on September 22, 2008, the veteran stated that he desired to 
withdraw his appeal.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to the issue 
of entitlement to an increased initial rating for service-
connected peripheral vascular occlusive disease of the right 
leg.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the claim, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  

ORDER

The appeal as to the claim of entitlement to an increased 
initial rating for service-connected peripheral vascular 
occlusive disease of the right leg is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


